OPINION
CHAPA, Justice.
This case involves the application of article 37.07, § 4, Parole Law Instruction. Because the Texas Court of Criminal Appeals has declared article 37.07, § 4 unconstitutional in Rose v. State, 752 S.W.2d 529 (Tex.Crim App.1988) (on rehearing), they have directed this court to conduct a harm*927less error analysis under the guidelines of TEX.R.APP.P. 81(b)(2).
In Rose v. State, supra, the Court stated:
After reading the statutory parole instruction, the trial judge also read the jury the following instruction:
You are further instructed that in determining the punishment in this case, you are not to discuss among yourselves how long the defendant will be required to serve any sentence you decide to impose. Such matters come within the exclusive jurisdiction of the Board of Pardons and Paroles and the Governor of the State of Texas and are no concern of yours.
Here, in addition to the statutory instruction not to use information concerning parole in assessing this particular appellant’s punishment, the trial judge flatly told the jury [under the old law] that parole was not their concern. This is particularly significant because this was the judge’s last word on the subject.
Rose, supra at 554.
Thus, the Court of Criminal Appeals was referring to an instruction above and beyond the statutory instruction given in the case before us. This Court has already recognized the significance of this additional instruction in Olivarez v. State, 756 S.W. 2d 113, 115 (Tex.App.—San Antonio 1988, no pet.). However, although we agree that the additional instruction discussed in Rose, supra, and Olivarez, supra, is a significant factor in the application of TEX.R.APP.P. 81(b)(2), we disapprove of any suggestion that harmless error is not possible in the absence of such an additional instruction. Likewise, we reject any suggestion that the parole law instruction declared unconstitutional in Rose, supra, is self-curing, in that it would be inconsistent with the Court of Criminal Appeals’ requirement that we review this case further under the guidelines of rule 81(b)(2). The court in Rose, supra, clearly intended that the reviewing court look to the entire record in the application of rule 81(b)(2). Rose, supra, at 554.
TEX.R.APP.P. 81(b)(2) provides:
If the appellate record in a criminal case reveals error in the proceedings below, the appellate court shall reverse the judgment under review, unless the appellate court determines beyond a reasonable doubt that the error made no contribution to the conviction or to the punishment.
The evidence presented to the jury revealed that:
1) the State used David Hill as an informant during the transaction in question;
2) at the time, David Hill was facing a motion to revoke probation for other charges and was obviously interested in cooperating in making other arrests to help himself;
3) David Hill, an old acquaintance of appellant, cooperated with the authorities in bringing about appellant’s conviction;
4) the amount of marijuana appellant was found guilty of delivering was 4.31 ounces;
5) the State’s motion to revoke David Hill’s probation was dismissed by the State after Hill’s involvement in this transaction; and
6) appellant had no previous convictions on his record. The record of the trial further reflects that:
1) the prosecutor made the following statement during argument on the sentence:
... It’s obvious now that the Defendant has been convicted, that he is certainly willing to accept these terms of probation. Think again, look at the entire case and the circumstances. The third page deals with the parole laws, and it’s very easy to understand I believe. If you read this, the last paragraph on that page talks about the fact that you may consider the existence of the parole law and good conduct time. It talks about one-third of the sentence imposed ...;
and
2) the trial court’s charge on punishment only gave the statutory parole law instructions without any additional precautions as in Rose, supra.
*928Although appellant failed to object to the parole law instruction, he has now been relieved of the obligation of objecting at trial in order to preserve this error. Rose, supra, at 558.
The punishment for the crime involved here ranges from confinement for not less than 2 years nor more than 20 years, plus a fine of not more than $10,000. The prosecutor requested punishment be no less than 15 years and one day. The jury, after the court refused to answer their inquiry as to why the State wanted the additional day over and above the 15 years, assessed punishment at 15 years.
Referring to the trial court’s additional curative final instruction, the Texas Court of Criminal Appeals in Rose, supra, found that the parole law instruction beyond a reasonable doubt made no contribution to the punishment stating:
... [T]he presumption that the jury followed the trial judge’s final instruction to totally disregard parole, coupled with the particularly heinous facts of this case and appellant’s prior criminal record, lead us to the conclusion that the statutory parole instruction did not affect appellant’s sentence....
Rose, supra, at 554. Although the court found these “factors which indicate that the error was harmless,” they intimate that in applying rule 81(b)(2), the reviewing court should look to the entire record. Rose, supra, at 554.
We find no similarity between Rose, supra, and the case before us. The court’s charge here does not contain the additional final curative instruction found in Rose, supra, the facts of this case are far from being heinous, the appellant does not have a record, and the prosecutor’s remarks, which the record shows were heeded by the jury, added to the prejudice already suffered by the appellant as a result of the unconstitutional instruction. We therefore cannot find beyond a reasonable doubt that the unconstitutional charge made no contribution to the 15 year sentence in this case.
The judgment is reversed and the cause is remanded for further proceeding in accordance with TEX.CODE CRIM.PROC. ANN. art. 44.29(b) (Vernon Supp.1989).
PEEPLES, J., concurs in result.